Citation Nr: 1035699	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  03-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for vascular insufficiency, 
left leg.

2.  Entitlement to a rating in excess of 10 percent for chronic 
cystic acne.

3.  Entitlement to a rating in excess of 10 percent for a right 
shoulder disability.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

5.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of VA treatment for a fractured 
right clavicle in July 2002 and July 2003.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1990 to December 
1992.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of January 2002, September 2002, and July 
2003 by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).

The Veteran requested a hearing before a decision review officer 
(DRO) in connection with the current claims.  The hearing was 
scheduled and subsequently held in August 2004.  The Veteran 
testified at that time and the hearing transcript is of record.

The Veteran's claims were previously before the Board in July 
2007 and remanded at that time for additional evidentiary 
development.  As discussed in greater detail below, the Board 
finds that there has been substantial compliance with the July 
2007 remand order.  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of (1) entitlement to TDIU and (2) entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a right 
shoulder disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Vascular insufficiency of the left leg, diagnosed as varicose 
veins, was not present during service and any current left leg 
vascular insufficiency, to include varicose veins, are not 
attributable to any event, injury, or disease in service.

2.  The Veteran's statements regarding date of onset and 
continuity of symptoms for his left leg varicose veins lack 
credibility.

3.  The Veteran's chronic cystic acne is manifested by several 
hyper-pigmented "ice pick and depressed scars" on the 
posterior/inferior areas of the cheeks, a few small non-inflamed 
subcutaneous nodules consistent with cysts, and "some" 
disfigurement associated with the scarring.

4.  The Veteran's right shoulder disability is manifested by 
painful decreased range of motion, crepitus, diffuse tenderness 
with moderate swelling, malunion, a "distorted" 
acromioclavicular joint with secondary arthrosis, rotator cuff 
impingement, and early adhesive capsulitis.  There was objective 
evidence of additional loss of range of motion due to pain, 
weakened movements, easy fatigability, lack of endurance, and 
incoordination during flare-ups and following repetitive use.


CONCLUSIONS OF LAW

1.  Vascular insufficiency, left leg, diagnosed as varicose 
veins, was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).   

2.  The criteria for an evaluation in excess of 10 percent for 
chronic cystic acne are not met for any period of time covered by 
this appeal.  38 C.F.R. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001, 2009).

3.  Resolving all doubt in the Veteran's favor, a 20 percent 
evaluation for a right shoulder disability, but not higher, is 
met for the entire period of time covered by the appeal.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

The Veteran contends that his currently diagnosed left leg 
vascular insufficiency, diagnosed as varicose veins, is related 
to service.  In particular, the Veteran asserts that his varicose 
veins began in service following treatment for an in-service 
fifth metatarsal fracture of the left foot.  He also expresses 
his belief that tight casts on his leg and foot in service caused 
the varicose veins and he reports a continuity of symptoms since 
discharge from service.

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and Department of Veterans Affairs regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  
38 C.F.R. § 3.303(d).   

Preliminarily, 38 C.F.R. § 3.655 (2009) makes clear that when a 
veteran fails to report, without good cause, for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  Id.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the Veteran, death of an immediate 
family member, etc.  Id.  Here, the Veteran provided good cause 
(i.e., illness) for failing to report to the scheduled March 2005 
VA Compensation and Pension (C&P) veins examination.  He did not, 
however, provide good cause for missing the re-scheduled November 
2009 VA C&P veins examination.  In fact, the Veteran provided no 
explanation for missing the November 2009 VA examination, nor did 
he attempt to reschedule the examination for a later date.  
Consequently, the Board will rate the Veteran's service 
connection claim for varicose veins, left leg, based on the 
evidence of record.  38 C.F.R. § 3.655.

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination prior to entering service in October 1990.  
No vascular abnormalities were found on clinical evaluation and 
the Veteran described his health as "good."  He also provided a 
medical history in which he specifically denied ever having any 
cramps in his legs. 

The Veteran subsequently underwent a Medical Board Evaluation 
(MEB) in January 1992 after sustaining a closed fracture of the 
base of the fifth metatarsal, left foot.  No vascular 
abnormalities were noted at that time.

The Veteran was also afforded a clinical evaluation and physical 
examination in November 1992 prior to discharge from service.  No 
vascular abnormalities were found on clinical evaluation and the 
Veteran described his health as "good."  He also provided a 
medical history in which he specifically denied ever having any 
cramps in his legs. 

The Veteran was afforded a VA general medical examination (GME) 
in April 1993.  It was noted that the Veteran was unemployed at 
that time, having just been discharged from service in December 
1992.  The Veteran reported no vascular complaints at that time 
and none were found on physical examination.  In fact, the 
examiner specifically found no evidence of varicose veins.

The Veteran presented to a VA medical facility in January 1998.  
A physical examination revealed evidence of varicose veins in the 
left lower extremity.  A left lower extremity vein stripping / 
ligation procedure was subsequently performed.  In an operative 
report associated with this procedure, the Veteran indicated that 
he first noticed varicosities in his left lower extremity 
approximately three years ago, with a sudden increase in bulging 
and pain over the last three to four months.  The surgery itself 
was uneventful and the Veteran was discharged home in stable 
condition the same day.  

The Veteran submitted a statement in April 2000 in which he 
attributed his "lower vascular problems" to numerous tight 
castings required on the left foot in service.  Essentially, the 
Veteran also alleged a continuity of symptoms with regard to his 
varicose veins since service and he also reported having 
difficulty at work as a result of his varicosities.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in April 2000 in connection with an increased rating 
claim for his service-connected left foot disability.  It was 
noted at that time that the Veteran worked as a cook and was "on 
his feet all day."  He also reported wearing support stockings 
occasionally.  A physical examination showed evidence of normal 
pulses without evidence of edema.  The examiner noted the 
presence of numerous telangiectasias on the foot and left leg, 
but he found no evidence of cutaneous varicosities in the lower 
left leg or ankle.  The examiner further stated:

In my opinion, there is no cause or other 
relationship between his saphenous vein 
stripping and varicose vein and his left 
foot problem.  There is nothing to 
consider with regard to these two separate 
issues.  . .

There is no cause or relationship between 
his varicose vein and continued foot 
problems.  There is certainly no positive 
relationship between left saphenous vein 
stripping and any relationship to the 
lateral 5th metatarsal and saphenous vein 
on the medial aspect.  So, again I do not 
feel that there is any relationship 
between his vein stripping and varicose 
vein problem and his left 5th metatarsal 
fracture.

The examiner also provided an addendum later that same month in 
which he noted that the Veteran's fifth metatarsal fracture was 
"completely healed."  He also stated:

In my opinion, there is no cause or any 
other relationship between his saphenous 
vein stripping and varicose veins, and his 
left foot problem.  There is no causal 
relationship with regards to his fifth 
metatarsal pain and any development and/or 
aggravation of his varicosities.   

K.B., a fellow service member, submitted a statement in support 
of the Veteran's claim dated May 2000 in which she stated that 
the Veteran complained of leg pain, numbness in the foot and 
toes, and his cast being tight.  K.B. also stated that as a 
licensed vocational nurse, she felt that the Veteran's leg 
"never looked right" and "his healing time seemed a lot 
longer than other cases with his injury."  See also, May 2000 
statement from M.B., a corpsman who served with the Veteran. 

The Veteran submitted a statement in support of the current 
claim in December 2000.  Specifically, the Veteran indicated 
that he experienced vascular insufficiency since 1991 as a 
result of tight casting.  In October 2001, the Veteran's sister 
and her husband submitted statements to VA in which they 
indicated that the Veteran's cast "cut off" circulation to his 
foot and toes.  They further stated that when they picked the 
Veteran up from the airport, they noticed that the Veteran's 
foot was swollen or "blue," and that the Veteran subsequently 
developed a large vein which required surgical intervention.  
The Veteran's sister also denied a family history of vascular 
problems.

The Veteran was awarded Social Security Disability benefits at 
least in part due to "vascular problems of the lower 
extremities."  Correspondence from the Veteran included as part 
of the application indicated that the varicose veins started 
"bothering me since about '94; existed prior to that."  The 
effective date of this award was January 26, 2001.  See June 2003 
Social Security Administration decision.  

VA treatment records associated with the claims file showed 
continued diagnoses of left leg varicose veins.  The Veteran 
testified before a DRO in August 2004 in support of the current 
claim.  In particular, the Veteran indicated, in his opinion, the 
currently diagnosed varicose veins resulted from tight casting of 
a fractured foot in service.  Additionally, the Veteran reported 
experiencing continued symptoms since service.

The Veteran was subsequently scheduled for a VA C&P veins 
examination in March 2005.  The Veteran failed to report for the 
examination, but submitted a statement in July 2005 in which he 
asked for the examination to be rescheduled due to illness.  The 
examination was rescheduled for November 2009, but the Veteran 
failed to report for the examination, provided no explanation for 
missing the examination, and made no attempt to reschedule the 
examination for a later date.
Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for vascular insufficiency, left leg, diagnosed as 
varicose veins.  Preliminarily, the Board notes that there is 
competing evidence of record regarding the date of onset of the 
Veteran's left leg varicose veins.  While the Board may not 
reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. 
App. 30, 33 (1993), the Board does have the authority to 
"discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In evaluating the probative value of competent 
medical evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
.  As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).  

On one hand, the objective medical evidence of record, including 
the Veteran's STRs, showed no diagnosis of or treatment for 
varicose veins in service.  Rather, the first pertinent post-
service evidence of this disability was January 1998, nearly six 
years after discharge from service.  In this regard, the United 
States Court of Appeals for the Federal Circuit has determined 
that a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The lapse of several years between service and 
the first evidence of left leg varicose veins is evidence against 
the Veteran's claim.

On the other hand, the Veteran asserts that (1) he had varicose 
veins in service and (2) that he experienced a continuity of 
symptoms since discharge from service.  The Court has in the past 
held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms are 
within the personal knowledge and observations of the witness.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition"); see also, Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  

In Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007), the Court 
indicated that varicose veins were a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people such as the Veteran.  
Because varicose veins "may be diagnosed by their unique and 
readily identifiable features, the presence of varicose veins was 
not a determination 'medical in nature' and was capable of lay 
observation."  Id.  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service and since service is 
competent evidence.  

Ultimately, however, the Board finds that the Veteran's 
statements regarding date of onset and continuity of symptoms for 
his left leg varicose veins lack credibility.  In addition to 
reporting onset of varicose veins in service, the Veteran also 
stated in a January 1998 VA treatment note that the onset of his 
varicose veins was three years prior to that appointment (i.e., 
1995).  Correspondence from the Veteran generated as part of his 
application for Social Security Disability benefits indicated 
that the Veteran's varicose veins started "bothering me since 
about '94; existed prior to that."  Similarly, the October 2001 
statements from Veteran's sister and her husband noted that the 
Veteran developed a large vein which required surgical 
intervention, but they provided no information regarding the date 
of onset of this disability.

Given the variously reported dates of onset of the left leg 
varicose veins, the Board finds that any such statements made by 
the Veteran concerning the date of onset and continuity of 
symptoms of his varicose veins lack credibility.  In light of the 
Board's determination that any statements made by the Veteran 
concerning the date of onset of his varicose veins lack 
credibility, the Board further finds that that these statements 
are entitled to no probative value.  See Coburn v. Nicholson, 19 
Vet. App. 427, 432-33 (2006) (finding that reliance on a 
veteran's statements renders a medical opinion incredible only if 
the Board rejects the statements of a veteran); see also, Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993) (finding Board may reject 
medical opinion based on facts provided by a veteran previously 
found to be inaccurate).  

The Board also finds that the first pertinent evidence of record 
showing a diagnosis of and treatment for left leg varicose veins 
was dated January 1998, many years after discharge from service.  
Maxson, 230 F.3d. at 1333.  Additionally, there is no evidence of 
record that the Veteran sought medical treatment for varicose 
veins until that date.  The Board is aware that the lack of 
contemporaneous medical evidence, in and of itself, cannot render 
lay evidence incredible.  Buchanan v. Nicholson, 451 F.3d. 1331, 
1336 (Fed. Cir. 2006).  But, the lack of contemporaneous 
evidence, in conjunction with the inconsistencies in the evidence 
described above, is additional evidence against the Veteran's 
claim.  Id. (noting that the lack of contemporaneous evidence may 
be a fact that the Board can consider and weigh against the 
Veteran's lay evidence). 

While the Veteran is capable of observing and/or diagnosing 
varicose veins, he is not competent (i.e., professionally 
qualified) to offer an opinion as to their relationship to 
service, if any.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(noting that lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training such as medical 
expertise).  In this regard, the Board notes that the Veteran 
lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2009) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).

The Board is aware that statements from K.B. and M.B. are of 
record and that both of these individuals possess the requisite 
medical experience, by virtue of their training as a licensed 
vocational nurse and corpsman, respectively, to competently link 
the Veteran's left leg varicose veins to his period of service.  
38 C.F.R. § 3.159(a)(1); Cox v. Nicholson, 20 Vet. App. 563, 569 
(2007).  However, K.B. and M.B. offered no such opinion.  Rather, 
K.B. and M.B. limited their statements to a discussion of the 
Veteran's left leg, toes, and slowing healing fracture, not the 
etiology of his varicose veins.

As an alternative to establishing the second and third prong in 
Hickson, the Veteran may show a continuity of symptomatology.  
See Barr, 21 Vet. App. At 307; Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997)).  Continuity of symptomatology may be established 
if (1) the condition was "noted" during service; (2) there is 
evidence of post-service continuity of the same symptomatology; 
and (3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  As noted above, there was no 
evidence of left leg varicose veins in service.  Rather, the 
first evidence of treatment for this disability is not until at 
least 1998, nearly six years after discharge from service.  In 
this regard, the Board finds highly probative the April 1993 VA 
examination report which reported that the Veteran was 
"negative" for varicose veins.  Consequently, the Board finds 
that the Veteran failed to establish continuity of symptomatology 
in this case.

In view of the absence of abnormal findings in service and the 
first suggestion of pertinent disability many years after 
service, relating the Veteran's left leg varicose veins to 
service on a direct basis would certainly be speculative, 
particularly where, as here, VA evidence of record showed that 
the onset of the Veteran's left leg varicose veins was nearly six 
years after service.  In addition, the VA examiner found that 
there was no relationship between the fracture in service and the 
varicose veins.  That opinion is entitled to great probative 
weight as it was based on a review of the medical history.  It is 
noted that the Veteran left after the x-ray was taken so a 
physical examination could not be performed.  

As previously stated, entitlement to direct service connection 
requires a finding that there is a current disability that has a 
relationship to an in-service injury or disease.  In this case, 
there is competent medical evidence showing a diagnosis of left 
leg varicose veins, but there is no evidence to link this 
disability, which occurred nearly six years after discharge from 
service, to the Veteran's period of active service.  Therefore, 
the Veteran's service connection claim must be denied on a direct 
basis.

In summary, the Board finds that there is no evidence of record 
to show a diagnosis of or treatment for left leg varicose veins 
in service.  The Veteran's left leg varicose veins were not 
diagnosed until many years after service, and there is no 
evidence to link this disability to his period of active service.  
Accordingly, the Board finds that the criteria for entitlement to 
service connection for left leg varicose veins are not met.  
Accordingly, the Veteran's claim must be denied.  

II.  Increased Rating Claims

The Veteran contends that the condition of his service-connected 
(1) chronic cystic acne and (2) right shoulder disability has 
worsened and that this decline warrants higher disability 
evaluations.

Disability ratings are determined by the application of the facts 
presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

The present level of disability is of primary concern where, as 
here, an increase in an existing disability rating based on 
established entitlement to compensation is at issue.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Generally, 
"pyramiding," the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14 (2009).  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.

The Board must consider the application of staged ratings in 
determining the present level of a disability for any increased 
evaluation claim.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, the assignment of staged ratings would 
be necessary where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  Based upon 
the guidance of the Court in Hart, the evidence does not show a 
variance in the signs and symptoms of the Veteran's service-
connected chronic cystic acne or right shoulder disability during 
the claim period such that staged ratings are applicable in this 
case.  

Also, 38 C.F.R. § 3.655 makes clear that when a veteran fails to 
report, without good cause, for an examination scheduled in 
conjunction with a claim for an increase, the claim shall be 
denied.  Id.  However, the Board in this case will rate the claim 
based on the evidence of record because the Veteran reported for 
scheduled VA examinations during the claim period even though he 
missed scheduled examinations in March 2005 (for good cause) and 
November 2009 (without good cause).

A.  Cystic Acne

The Veteran was originally awarded service connection for 
recurrent acne, claimed as chronic cystic acne of the face, in a 
rating decision dated May 1993.  The RO evaluated the Veteran's 
skin disability as non-compensably disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7899-7806. The effective date assigned for 
this disability was December 10, 1992. 

The Veteran's particular disability was not listed in the rating 
schedule. However, unlisted disabilities can be rated analogously 
with the first two digits selected from that part of the rating 
schedule most closely identifying the part or system of the body 
involved, and the last two digits "99."  See 38 C.F.R. § 4.20, 
4.27 (2009) (outlining principles related to analogous ratings). 
The RO determined that the most closely analogous Diagnostic Code 
was 7806, eczema.  

The Veteran filed the current claim for an increased rating for 
acne in August 2000.  The RO increased the Veteran's disability 
rating for acne under Diagnostic Code 7806 to 10 percent, 
effective August 10, 2000.  See January 2002 rating decision.  
The Veteran was notified of this decision and timely perfected 
this appeal.

During the pendency of the Veteran's appeal, the regulations 
pertaining to the evaluation of skin disabilities was twice 
amended.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002) 
(effective August 30, 2002); 73 Fed. Reg. 54708 (effective Sept. 
23, 2008).  

The VA General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether application of the revised 
version would produce retroactive results.  In particular, a new 
rule may not extinguish any rights or benefits the Veteran had 
prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date of 
that change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Regulations in Effect Prior to August 30, 2002

As noted above, the Veteran's acne was originally rated under an 
older version of  Diagnostic Code 7806.  This particular 
diagnostic code assigned a non-compensable evaluation for eczema 
with slight, if any, exfoliation, exudation, or itching if on a 
non-exposed surface or small area.  A 10 percent evaluation was 
assigned for eczema with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation was assigned for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent evaluation, the maximum available schedular evaluation, 
was assigned for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  

Regulations in Effect After August 30, 2002

Effective August 30, 2002, Diagnostic Code 7806 assigned a non-
compensable evaluation for dermatitis or eczema covering less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  

A 10 percent evaluation is assigned for dermatitis or eczema 
covering at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  

A 30 percent evaluation is assigned for dermatitis or eczema 
covering 20 to 40 percent of the entire body or 20 to 40 percent 
of the exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of six weeks or more, but not constantly, during 
the past 12-month period.  

A 60 percent evaluation, the highest available schedular 
evaluation, is assigned for dermatitis or eczema covering more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  

A notation to Diagnostic Code 7806 also directs the rater to rate 
the skin disability as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805) depending on the predominant disability.

Effective October 23, 2008, VA again revised the regulations for 
evaluating skin disabilities, to include consideration of burn 
scars.  This revision also afforded veterans rated under 
Diagnostic Codes 7800-7805 before October 23, 2008 the 
opportunity to request review under these code provisions 
regardless of whether the disability increased since the last 
review.  See 38 C.F.R. § 4.118.  Explanatory comments, however, 
made clear that this revision applied to all applications for 
benefits received by VA on or after October 23, 2008.  This 
regulatory change is not applicable because the Veteran in this 
case was neither previously rated under Diagnostic Codes 7800-
7805, nor has he requested review as stipulated by 38 C.F.R. § 
4.118 at any time on or after October 23, 2008.  

VA administered a C&P skin examination in connection with this 
claim in January 2001.  According to the Veteran, the activity of 
his acne calmed over the past several years and he no longer 
experienced breakouts or new lesions.  He was, however, concerned 
with the severity of the residual scarring.  The Veteran also 
indicated that he worked as a waiter and felt self-conscious 
about his skin.

A physical examination revealed that most of the Veteran's 
scarring was located on the posterior/inferior cheeks near the 
angle of the mandible.  No significant scarring was noted on 
frontal view of the Veteran's face, only on lateral views.  The 
examiner observed several hyper-pigmented "ice pick and 
depressed scars" on the posterior/inferior areas of the cheeks.  
The examiner also observed a few small non-inflamed subcutaneous 
nodules consistent with cysts.  No inflamed papules, pustules, 
cystic lesions, ulceration, exfoliation, crusting, skin 
breakdown, tissue loss, elevation, edema, or keloid formation was 
noted.  Areas of scarring were noted to be non-tender to 
palpation, but with evidence of rust and pitted texture.  The 
examiner also found "some" disfigurement associated with the 
scarring.  The impression was history of chronic cystic acne, 
with minimal, if any, persistent activity.  Photographs of the 
Veteran's face taken in February 2001 were reviewed and 
associated with the claims file.

An October 2002 VA Persian Gulf medical note described the 
Veteran's skin condition as being "in remission."

The Veteran testified before a DRO in August 2004 in support of 
the current claim.  In particular, the Veteran indicated that he 
continued to experience breakouts, crusting, puffing, and oozing.  
The Veteran also reported heavy pitting and scarring and 
indicated that he used Retin-A, a prescribed medication, to 
control his symptoms.  The Veteran testified that his skin 
condition was limited to his face and neck.  He also described 
his skin condition as "severely disfiguring" and expressed 
embarrassment about it.  The Veteran indicated that he used 
microdermabrasion treatments in the past, but discontinued them 
given the cost.  He was also offered laser surgery in the past to 
remove or minimize scars.  

The Veteran was subsequently scheduled for a VA C&P skin 
examination in March 2005.  The Veteran failed to report for the 
examination, but submitted a statement in July 2005 in which he 
asked for the examination to be rescheduled due to illness. The 
examination was rescheduled for November 2009, but the Veteran 
failed to report for the examination, provided no explanation for 
missing the examination, and made no attempt to reschedule the 
examination for a later date.

In evaluating the Veteran's service-connected acne in light of 
the old criteria, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for any 
period of time covered by the appeal.  The version of Diagnostic 
Code 7806 in effect prior to August 30, 2002 made clear that a 30 
percent evaluation required constant exudation or itching, 
extensive lesions, or marked disfigurement.  In this regard, the 
January 2001 VA C&P examiner noted that the Veteran's acne was 
manifested by several hyper-pigmented "ice pick and depressed 
scars" on the posterior/inferior areas of the cheeks as well as 
a few small non-inflamed subcutaneous nodules consistent with 
cysts.  No inflamed papules, pustules, cystic lesions, 
ulceration, exfoliation, crusting, skin breakdown, tissue loss, 
elevation, edema, or keloid formation was noted.  In fact, the 
Veteran self-reported improvement in his symptoms at that time 
with little to no breakouts or new lesions.  A later VA treatment 
record dated  October 2002 described the Veteran's skin condition 
as "in remission."  

The Board is aware that the Veteran testified in August 2004 that 
he continued to experience breakouts, crusting, puffing, oozing, 
heavy pitting, and scarring.  He also expressed his opinion that 
his skin condition was "severely disfiguring" and embarrassing.  
Although the Board is sympathetic to the Veteran's condition, 
these statements, alone, are insufficient to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 7806 for 
any period of time covered by the appeal.  The Veteran's 
statements regarding the severity of his skin condition are 
outweighed by the other evidence of record, particularly where, 
as here, the January 2001 VA examiner observed only "some" 
disfigurement as a result of scarring and a few small papules.  
Similarly, the October 2002 report found that the Veteran's 
condition was in remission.  

Moreover, evidence which might have been obtained to corroborate 
the Veteran's testimony in August 2004 was not obtained because 
the Veteran failed to report for scheduled VA examinations in 
March 2005 and November 2009.  There is no evidence of record to 
show that the Veteran's acne is manifested by ulceration, 
exudation, constant itching, extensive lesions or crusting, 
extensive exfoliation, marked disfigurement, and systemic or 
nervous manifestations, or that it is exceptionally repugnant.  
"Some" disfigurement due to scarring was noted and photographs 
of record allegedly confirmed this conclusion, but the 
disfigurement contained therein was not described as (nor could 
it be interpreted to be) marked.  Therefore, the Board concludes 
that the Veteran is not entitled to an evaluation in excess of 10 
percent under the old version of Diagnostic Code 7806 for any 
period of time covered by the appeal.

The Board has also considered the application of Diagnostic Code 
7800 (disfiguring scars of the head, face, or neck).  Under this 
code provision, a non-compensable evaluation was assigned for 
slightly disfiguring scars, while a 10 percent evaluation was 
assigned for moderately disfiguring scars.  A 30 percent 
evaluation was assigned for severely disfiguring scars, 
especially if producing a marked and unsightly deformity of the 
eyelids, lips, or auricles.  A 50 percent evaluation, the highest 
available schedular evaluation, was assigned for a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.

The evidence of record does not support an evaluation in excess 
of 10 percent for any period of time covered by the appeal under 
the old version of Diagnostic Code 7800.  The record does not 
reflect, nor does the Veteran allege, that his skin disability is 
manifested by marked and unsightly deformity of the eyelids, 
lips, or auricles.  There is also no evidence to show a deformity 
of the face of any kind.  Rather, the January 2001 VA examiner 
noted that there was no significant scarring on frontal view of 
the Veteran's face, only on lateral views (i.e., 
posterior/inferior cheeks near the angle of the mandible).  
"Some" disfigurement due to scarring was noted and photographs 
of record allegedly confirmed this conclusion, but these symptoms 
are insufficient warrant an evaluation in excess of 10 percent 
under Diagnostic Code 7800.  Accordingly, the Veteran is not 
entitled to an evaluation in excess of 10 percent under the old 
version of Diagnostic Code 7800 for any period of time covered by 
the appeal.  

In evaluating the Veteran's service-connected acne in light of 
the new criteria, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 10 percent under 
Diagnostic Code 7806.  As noted above, the version of Diagnostic 
Code 7806 in effect after August 30, 2002 measured the severity 
of a skin disability in terms of the percentage of coverage of 
either the entire body or the face, or by the frequency with 
which systemic therapies are used within a 12-month period.

Here, the Board has no information about the percentage of 
coverage of either the Veteran's entire body or face.  As noted 
above, evidence which might have been obtained to identify these 
percentages was not obtained because the Veteran failed to report 
for scheduled VA examinations in March 2005 and November 2009.  
The Board is aware that the Veteran testified in August 2004 that 
his skin disability was confined to his face and neck.  He also 
indicated that he used Retin-A, a prescribed medication, to 
control his symptoms.  However, no testimony was elicited at the 
time of the hearing concerning the frequency of these treatments 
within a 12-month period and the record does not contain such 
information.  Thus, the Veteran is not entitled to an evaluation 
in excess of 10 percent under Diagnostic Code 7806.

The Board has also considered application of other pertinent 
diagnostic codes.  For example, the revised version of Diagnostic 
Code 7800 considers ratings for scars of the head, face, and neck 
due to other causes (i.e., not burns) as well as other 
disfigurement of the head, face, and neck.  Note (1) to 
Diagnostic Code 7800 outlines the eight characteristics of 
disfigurement for evaluation under 38 C.F.R. § 4.118.  These 
include:

Scar 5 or more inches (13 or more cm.) in 
length

Scar at least one-quarter inch (0.6 cm.) 
wide at widest part

Surface contour of scar elevated or 
depressed on palpation

Skin adherent to underlying tissue

Skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.)

Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.)

Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.)

Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.)

Note (2) instructs the rater to rate tissue loss of the auricle 
under Diagnostic Code 6207 (loss of auricle) and anatomical loss 
of the eye under Diagnostic Code 6061 (anatomical loss of both 
eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) instructs the rater to take into 
consideration any unretouched color photographs when evaluating 
under these criteria.  Note (4) also requires that the rater 
separately evaluate disabling effects other than disfigurement 
that are associated with individual scars of the head, face, or 
neck, such as pain, instability, and residuals of associated 
muscle or nerve injury, under the appropriate diagnostic codes 
and apply § 4.25 to combine the evaluations with the evaluation 
assigned under this diagnostic code.  Note (5) indicates that 
the characteristics of disfigurement may be caused by one scar 
or by multiple scars and that the characteristics required to 
assign a particular evaluation need not be caused by a single 
scar in order to assign that evaluation.

Taking into consideration the aforementioned supplemental notes 
to Diagnostic Code 7800, this code assigns a 10 percent 
evaluation for one characteristic of disfigurement.  A 30 
percent evaluation is assigned for scars with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement.  

A 50 percent evaluation is assigned for scars with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
two features or paired set of features(nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  An 80 
percent evaluation, the highest available schedular evaluation, 
is assigned for scars with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement.  

The Veteran is not entitled to an evaluation in excess of 10 
percent for any time period covered by the appeal under revised 
Diagnostic Code 7800.  The record is silent with regard to any 
of the eight characteristics of disfigurement described above 
and there is no evidence that the Veteran's acne is manifested 
by visible or palpable tissue loss, gross distortion, asymmetry 
of a feature or paired set of features, or muscle or nerve 
injury.

Another potentially applicable code provision in this case is 
Diagnostic Code 7804, which considers ratings for unstable or 
painful scars.  In this regard, Note (1) makes clear that an 
unstable scar is one in where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) also indicates 
that if one or more scars are both unstable or painful, 10 
percent is added to the evaluation that is based on the total 
number of painful or unstable scars.  Note (3) advises the rater 
that scars evaluated under diagnostic codes 7800, 7801, 7802, or 
7805 may also receive an evaluation under this diagnostic code 
when applicable.

This particular diagnostic code, therefore, assigns a 10 percent 
rating for one or two painful or unstable scars.  A 20 percent 
rating is assigned for three or four painful or unstable scars.  
A 30 percent evaluation, the highest schedular rating available, 
is assigned for five or more painful or unstable scars.  The 
Board acknowledges that the Veteran provided testimony in August 
2004 about the nature and severity of his acne, which included 
scarring.  However, the Veteran does not allege, nor does the 
record reflect, that this skin disability is manifested by 
painful or unstable scars.  Accordingly,  Diagnostic Code 7804 
is not applicable in this case.  Similarly, there is no 
indication of other disabling effects of the Veteran's acne 
scars which would warrant consideration under Diagnostic Code 
7805 (scars, other, including linear scars).  

In summary, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the Veteran's service-connected acne for any period of time 
covered by this appeal under either the old or new set of skin 
regulations contained in 38 C.F.R. § 4.118.

B.  Right Shoulder

The Court has emphasized that it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movements when assigning a disability rating.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for 
an orthopedic disorder should reflect functional limitation due 
to pain which is supported by adequate pathology and evidenced by 
the visible behavior of the Veteran undertaking the motion.  
Weakness is also as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  See 38 C.F.R. § 4.40 (2009).  The factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight 
bearing are related considerations.  See 38 C.F.R. § 4.45 (2009).  
It is the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2009).

The Veteran was originally awarded a non-compensable evaluation 
for right shoulder instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5203 by way of a May 1993 rating decision.  
The RO determined that the most closely analogous Diagnostic Code 
was 5203, impairment of the clavicle or scapula.  The effective 
date assigned for this disability was December 10, 1992. 
 
The Veteran's non-compensable evaluation for a right shoulder 
disability was confirmed by way of a rating decision dated May 
1994.  The RO subsequently increased the Veteran's disability 
evaluation to 10 percent under Diagnostic Code 5203 by way of a 
rating decision dated February 1996.  The effective date for this 
award was February 21, 1995.  The Veteran's 10 percent evaluation 
for a right shoulder disability was continued by way of a rating 
decision dated December 1997.  The Veteran was notified of this 
decision and timely perfected an appeal.  The Board issued a 
decision in October 1999 in which it continued the Veteran's 10 
percent evaluation for a right shoulder disability.

The Veteran filed the current claim for an increased rating in 
July 2002.  The RO continued the Veteran's 10 percent evaluation 
for a right shoulder disability under Diagnostic Code 5203 in the 
September 2002 rating decision currently on appeal.

VA treatment records associated with the claims file showed that 
the Veteran attended regular physical therapy sessions for his 
right shoulder beginning in April 2002.  For instance, a physical 
therapy treatment note dated that same month found the Veteran 
with subjective complaints of pain and decreased range of motion.  
See also, July 2002 physical therapy treatment note.  
A VA ambulatory care note dated July 2002 indicated that the 
Veteran sustained a right shoulder fracture after falling off of 
his bicycle.  X-rays revealed evidence of a comminuted fracture 
at the right distal clavicle.  The impression was right clavicle 
fracture.  A follow-up VA treatment note dated September 2002 
showed evidence of a healing fracture of the distal right 
clavicle.  Range of motion testing on forward flexion and 
abduction was to 90 degrees.  In August 2002, the Veteran's range 
of motion was to 90 degrees on forward flexion and to 80 degrees 
on abduction. 
    
The Veteran was afforded a VA C&P joints examination in August 
2002.  The Veteran indicated that he fell off of his bicycle and 
fractured his distal right clavicle three weeks prior to this 
appointment.  He reported subjective complaints of pain, 
weakness, stiffness, lack of endurance, and easy fatigability.  
The Veteran also reported daily flare-ups, particularly with 
repetitive and/or overhead activity, which he rated as a "5" 
(on a scale of 1-10, with 10 being the worst pain) and stated 
that he took codeine as needed.  These flare-ups, according to 
the Veteran lasted the whole day and resulted in pain which he 
rated as a "10."  He also reported severe interference with 
activities of daily living (ADLs).

A physical examination revealed diffuse tenderness with 
significant to moderate swelling over the distal right clavicle.  
Crepitus was noted on palpation and the examiner also noted that 
the Veteran was right-handed.  Range of motion testing revealed 
forward flexion to 80 degrees and abduction to 40 degrees, while 
x-rays were interpreted to show a comminuted angulated fracture 
of the distal right clavicle with probable acromioclavicular (AC) 
joint separation.  The impression was comminuted angulated 
fracture of the distal right clavicle with possible AC joint 
separation.  The examiner also diagnosed the Veteran as having 
recurrent dislocation of the right shoulder.  The examiner 
further estimated that the Veteran experienced a 20 percent 
magnification of pain and a corresponding reduction of range of 
motion during flare-ups.  The examiner also noted evidence of 
weakened movements, easy fatigability, lack of endurance, and 
incoordination after repetitive use.  

The Veteran's range of motion on forward flexion was to 155 
degrees at the time of an October 2002 VA physical therapy 
treatment session.  Abduction was to 60 degrees with pain.  Later 
that same month, a VA orthopedic clinic note found forward 
flexion to 150 degrees and abduction to 145 degrees.  X-rays 
showed evidence of a healing right distal clavicle fracture with 
unchanged alignment and increased periositis at the site of the 
fracture.   

The Veteran returned to VA for additional care in January 2003.  
A physical examination conducted at that time showed evidence of 
full range of motion of the right shoulder with non-localized 
pain on motion.  The examiner described the "prominence" of the 
Veteran's right AC joint and noted discomfort to the anterior 
aspect of the shoulder to palpation.  No evidence of 
inflammation, erythema, ecchymosis, effusion, induration, or 
swelling was found.  Similarly, the examiner observed no 
ligamentous laxity or deformity in the right upper extremity.  
The impression was right distal clavicle fracture with resolving 
partial ankylosis of the shoulder.  The examiner also advised 
against surgical correction of the angulation caused by the 
fractured right clavicle.

A VA orthopedic consultation performed in February 2003 showed 
range of motion on forward flexion and abduction to 110 degrees 
without pain.  Asymmetry of the right shoulder with decreased 
range of motion was also noted.  Recent magnetic resonance 
imaging (MRI) of the right shoulder revealed no soft tissue 
damage, but found "abundant callus" at the fracture site.  The 
impression was right shoulder pain, possibly due to muscle 
strain, rule out traumatic neuropathy.  The examiner also 
indicated that the Veteran "may need revision of clavicle."  
Separate MRIs administered in February 2003 showed no evidence of 
rotator cuff tear or retraction.  There was, however, conflicting 
findings about whether there was additional deformity of the 
clavicle. 

A follow-up VA orthopedic treatment note dated May 2003 
documented severe pain with overhead reaching.  These symptoms, 
according to the Veteran, limited his ability to teach swimming 
lessons.  Physical examination revealed an "exquisitely" 
painful right AC joint with localized tenderness, particularly 
with overhead reaching.  X-rays were interpreted to show a 
"distorted" AC joint.  The impression was malunion right distal 
clavicle fracture with malarticulation of the AC joint.  
The Veteran was awarded Social Security Disability benefits at 
least in part due to osteoarthritis and tendonitis of the right 
shoulder.  The effective date of this award was January 26, 2001.  
See June 2003 Social Security Administration decision.  

The Veteran subsequently underwent a resection of the distal 
right clavicle at a VA medical facility in July 2003.  A follow-
up MRI performed in September 2003 revealed features consistent 
with mild "tendinosis," as well as a probable old fracture of 
the distal clavicle.  No evidence of rotator cuff tear was found.

In April 2004, the Veteran sought private care at the Cleveland 
Clinic.  A physical examination and diagnostic testing performed 
at that time revealed evidence of signs of fracture dislocation 
of the AC joint with secondary arthrosis, rotator cuff 
impingement, possible tear, and some early adhesive capsulitis.

S. Rozburch, M.D. also evaluated the Veteran at the Hospital for 
Special Surgery (HSS) in July 2004.  According to Dr. Rozburch, 
the Veteran sustained a distal clavicle fracture combined with AC 
joint dislocation and coracoclavicular ligament disruption.  The 
Veteran was presented with two options - non-operative treatment 
or surgical reconstruction.  

The Veteran testified before a DRO in August 2004 in support of 
the current claim.  In particular, the Veteran indicated that he 
had no problems with his right clavicle prior to the July 2002 
bicycle accident with the exception of joint instability and 
episodes of "popping out of the socket."  The Veteran also 
reported right shoulder weakness with flare-ups "maybe 1/3 of 
the time." 

Additional records from HHS showed that the Veteran elected to 
have a right clavicle osteotomy, iliac crest bone graft, and open 
reduction, internal fixation in April 2005.

The Veteran was subsequently scheduled for a VA C&P joints 
examination in March 2005.  The Veteran failed to report for the 
examination, but submitted a statement in July 2005 in which he 
asked for the examination to be rescheduled due to illness.  The 
examination was rescheduled for November 2009, but the Veteran 
failed to report for the examination, provided no explanation for 
missing the examination, and made no attempt to reschedule the 
examination for a later date.

Resolving all doubt in the Veteran's favor, the Board finds 
that the evidence supports an evaluation of 20 percent for a 
right shoulder disability, but not higher, for the entire 
period of time covered by the appeal.  

Preliminarily, the Board observes that evaluation of the 
Veteran's service-connected right shoulder disability is 
complicated by the effects of the July 2002 accident in which 
the Veteran sustained a fractured right clavicle.  As the 
symptoms attributable to the July 2002 accident have not been 
clearly disassociated from his service-connected right 
shoulder disability, the Board has considered all of the right 
shoulder orthopedic symptoms in reaching its conclusions.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran's claim was most recently rated as 10 percent 
disabling under Diagnostic Code 5203 (impairment of the 
clavicle or scapula).  However, the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992)

In this regard, the Board finds that the predominant feature 
of the Veteran's service-connected right shoulder disability 
is painful limitation of motion of the arm.  See VA and 
private treatment records dated July, August, and October 
2002; January and May 2003; and April and July 2004.  
Accordingly, the Board finds that the Veteran's right shoulder 
disability is more appropriately rated based on limitation of 
motion of the arm under Diagnostic Code 5201.  Moreover, 
Diagnostic Code 5203 allows limitation of motion of the arm to 
be considered as an alternate method of evaluating a 
disability. 

It is noted that the Veteran is right-handed.  This is, 
therefore, his "major" or dominant arm for rating purposes.  
Diagnostic Code 5201 provides a 20 percent evaluation for 
limitation of motion of the major arm at shoulder level.  A 30 
percent evaluation is assigned for limitation of motion of the 
major arm midway between side and shoulder level, while a 40 
percent evaluation is assigned for limitation of motion of the 
major arm to 25 degrees from the side.  Normal range of motion 
on forward flexion and abduction is to 180 degrees.  38 C.F.R. 
§ 4.71a, Plate I (2009).  

Range of motion testing on forward flexion and abduction varied 
widely during the pendency of this appeal from 155 degrees 
(October 2002) to 40 degrees (August 2002), respectively.  Pain 
was also routinely noted on range of motion testing.  See VA 
treatment records dated August and October 2002; January and May 
2003.  The Board acknowledges that the Veteran's range of motion 
on abduction was to 40 degrees in August 2002.  This measurement, 
in the Board's opinion, does not justify a 30 percent evaluation 
because it was taken shortly after the Veteran's accident and is 
not representative of the Veteran's overall range of motion on 
abduction.  Rather, this measurement occurred during a single 
office visit and subsequent testing on range of motion showed 
marked improvement which more nearly approximated the criteria 
for a 20 percent evaluation.  See VA treatment records dated 
August and October 2002; January and May 2003.  Objective medical 
evidence of record also showed that the Veteran's right shoulder 
disability was manifested by painful decreased range of motion, 
crepitus, diffuse tenderness with moderate swelling, malunion, a 
"distorted" AC joint with secondary arthrosis, rotator cuff 
impingement, and early adhesive capsulitis.

The Board has considered whether there is additional functional 
loss due to flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca, 8 Vet. App. at 206-7.  The August 2002 VA 
examiner observed objective evidence of additional loss of range 
of motion due to pain, weakened movements, easy fatigability, 
lack of endurance, and incoordination following repetitive use.  
The examiner also estimated that the Veteran experienced a 20 
percent magnification of pain and a corresponding reduction of 
range of motion during flare-ups.  In reaching these conclusions, 
the examiner conducted an interview with and physical examination 
of the Veteran, and relied on his professional experience and 
specialized training.  

Resolving all doubt in the Veteran's favor, the Board concludes 
that the Veteran's symptoms more nearly approximate the criteria 
for a 20 percent evaluation under Diagnostic Code 5201, 
especially in light of the Veteran's objective symptoms, 
including but not limited to painful limitation of motion, his 
subjective complaints, and his additional loss of range of motion 
on flare-ups and with repetitive use.  The Board assigns this 20 
percent evaluation, but not higher, for the entire period of time 
covered by this appeal.  Aside from one range of motion study, 
range of motion is not shown to be limited to midway between the 
arm and shoulder even upon taking into account pain on motion.  
Accordingly, a rating in excess of 20 percent is not warranted.  

The Board has considered other potentially applicable 
diagnostic codes in light of the evidence of record described 
above.  Notably, Diagnostic Code 5203 is applicable in this 
case given the Veteran's well-documented history of recurrent 
shoulder dislocations.  For example, the Veteran testified in 
August 2004 that, prior to the July 2002 accident, his right 
shoulder disability was manifested by joint instability and 
episodes of "popping out of the socket."  The Board also 
acknowledges that an August 2002 VA examination, along with 
private treatment records dated April 2004 and July 2004 
showed evidence of recurrent dislocation of the AC joint with 
secondary arthrosis and/or coracoclavicular ligament 
disruption.  

A 20 percent evaluation, the highest available schedular 
evaluation under Diagnostic Code 5203, is assigned for nonunion 
of the major clavicle or scapula with loose movement.  A 20 
percent evaluation is also assigned for dislocation of the 
clavicle or scapula.  But, because Diagnostic Code 5203 allows 
limitation of motion of the arm to be considered as an alternate 
method of evaluating a disability rather than an additional 
consideration, the Board finds that assigning separate ratings 
under Diagnostic Codes 5201 and 5203 would constitute 
impermissible "pyramiding."  38 C.F.R. § 4.14.

An evaluation in excess of 30 percent for a right shoulder injury 
is available only in certain circumstances, none of which are 
present in this case.  For instance, Diagnostic Code 5200 assigns 
ratings for scapulohumeral ankylosis.  It is noted that the 
scapula and humerus move as one piece.  A 40 percent evaluation 
is assigned for intermediate ankylosis (between favorable and 
unfavorable) of the major arm, while a 50 percent evaluation, the 
highest available schedular evaluation, is assigned for 
unfavorable ankylosis of the major arm with abduction limited to 
25 degrees from side.

The Veteran's range of motion on abduction was to 40 and 60 
degrees, respectively, at the time of VA examinations in August 
and October 2002.  The Board also acknowledges that the Veteran 
was diagnosed as having a right distal clavicle fracture with 
resolving partial ankylosis of the shoulder in January 2003.  An 
evaluation in excess of 30 percent is not warranted in this case 
under Diagnostic Code 5200 for any period of time covered by this 
appeal because the medical evidence of record makes clear that 
these ranges of motion, along with the Veteran's resolving 
partial ankylosis were not chronic conditions.  Rather, these 
measurements and impressions were rendered in the months 
immediately following the Veteran's July 2002 accident and 
subsequent VA and private treatment records revealed two 
important points: (1) the Veteran's range of motion on abduction 
showed continued improvement immediately after this period of 
time (see October 2002 and January 2003 VA treatment notes); and 
(2) there were no other references to any kind of ankylosis 
contained in the claims file.  Accordingly, the Board finds that 
this code provision is not for application here.  

Diagnostic Code 5202, impairment of the humerus, is also 
potentially applicable in this case.  Under this code provision, 
a 50 percent evaluation is assigned for fibrous union of the 
major humerus, while a 60 percent evaluation is assigned for 
nonunion (false flail joint) of the major humerus.  An 80 percent 
evaluation, the highest available schedular evaluation, is 
assigned for loss of the major humerus head (flail shoulder).  
There is, however, no evidence of record showing a diagnosis of 
or treatment for fibrous union, nonunion (false flail joint), or 
loss of humeral head (flail shoulder).  The Board is aware that 
Diagnostic Code also assigns 30 percent evaluations for malunion 
of the humerus with marked deformity as well as recurrent 
dislocation of the scapulohumeral joint with frequent episodes of 
guarding of all arm movements.  However, any attempt to assign a 
separate rating under Diagnostic Codes 5201 and Diagnostic Code 
5202 would constitute impermissible "pyramiding."  38 C.F.R. § 
4.14.

In summary, the Board concludes that the Veteran's right shoulder 
disability more nearly approximates the criteria for an 
evaluation of 20 percent, but not higher, under Diagnostic Code 
5201.  The Board assigns the 20 percent evaluation for the entire 
period of time covered by this appeal.  

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected acne and/or 
right shoulder disabilities are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Furthermore, as 
there is no indication in the record as to why the Veteran's case 
is not appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case, 
particularly where, as here, the signs and symptoms of the 
Veteran's service-connected acne and right shoulder disabilities 
are addressed by the relevant criteria as discussed above.  

In this regard, it is also pointed out that the assignment of a 
10 percent schedular disability rating for cystic acne and a 20 
percent schedular disability rating for a right shoulder 
disability contemplates that there is commensurate industrial 
impairment as a result of the Veteran's service-connected 
disabilities.  See also, 38 C.F.R. § 4.1 (2009) (noting that the 
percentage ratings represent as far as can be practically 
determined the average impairment in earning capacity resulting 
from service-related diseases and injuries and their residual 
conditions in civilian occupations).  

The Board is aware that the Veteran was awarded Social Security 
Disability benefits at least in part due to osteoarthritis and 
tendonitis of the right shoulder, effective January 26, 2001.  
The Board notes the Veteran's statements and other objective 
evidence of record which indicated that he had impairment working 
as a waiter and swimming instructor because of his service-
connected disabilities.  The Board is also aware that the Veteran 
requested and received VA vocational rehabilitation training.  
But, documentation contained in the Veteran's vocational 
rehabilitation training file revealed that his participation in 
the program was terminated in February 2007 after he failed to 
complete the requisite training and/or maintain appropriate 
contact with his designated rehabilitation counselor.  See 
February 2007 termination letter.  To date, there is no other 
indication of record that the Veteran attempted to re-enter this 
program or obtain other forms of employment.  As recently as 
December 2009, the Veteran was advised to submit additional 
evidence showing the ways in which his service-connected 
disabilities affected his ability to work, including but not 
limited to statements from employers about job performance and/or 
lost time.  See December 2009 supplemental statement of the case 
(SSOC).  The Veteran submitted no evidence in response to this 
inquiry.       

While the service-connected acne and right shoulder disability 
may interfere with the Veteran's employment, there is no 
indication that there is interference beyond that contemplated by 
the assigned ratings.  Moreover, there is no evidence of frequent 
periods of hospitalization related to the Veteran's service-
connected acne or right shoulder disability.  For instance, the 
Veteran reported, and the record reflects, only two periods of 
hospitalization (in July 2003 and April 2005) during the claim 
period.  The Veteran underwent right shoulder surgery in both 
instances, but the evidence of record identified these surgeries 
as elective procedures.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App 111, 115-16 (2008).

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran  is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.

The VCAA duty to notify with respect to the Veteran's service 
connection claim for left leg vascular insufficiency was 
satisfied by way of a letter dated February 2001 that fully 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the service connection 
claim on a direct and presumptive basis, and of the Veteran's and 
VA's respective duties for obtaining evidence.  The Veteran was 
also provided with notice in August 2007 of the type of evidence 
necessary to establish a disability rating and an effective date 
for the disability on appeal.  Additionally, the Board finds no 
prejudice to the Veteran in this case as the issue was 
readjudicated by way of a December 2009 supplemental statement of 
the case (SSOC).  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The RO also advised the Veteran in September 2002 that he could 
submit evidence showing that his service-connected right shoulder 
disability increased in severity.  The Veteran received 
additional notice by way of a letter dated December 2003 in which 
he was advised that he could submit evidence showing that his 
service-connected acne increased in severity.  For example, the 
Veteran was encouraged to submit a statement from a doctor that 
contained physical and clinical findings, results of laboratory 
tests or x-rays, statements from other individuals who were able 
to describe from personal knowledge and observations the way in 
which the Veteran's disability became worse, and VA or private 
treatment records which documented ongoing treatment for his 
disability.

The RO provided additional notice in August 2007 of the 
information and evidence needed to establish a disability rating 
and effective date for the disabilities on appeal pursuant to the 
Court's decision in Dingess.  For instance, the Veteran was 
informed to submit evidence showing the nature and severity of 
his condition, the severity and duration of the symptoms, and the 
impact of the condition and/or symptoms of the Veteran's 
employment.  Specifically, the Veteran was encouraged to submit 
information showing ongoing VA treatment, recent Social Security 
Administration decisions, statements from employers about job 
performance, lost time, or other evidence showing how the 
disability affected his ability to work.  The Veteran was also 
notified that he could submit lay statements from individuals who 
witnessed how the disability affected him.  The Veteran was also 
notified to provide any information or evidence not previously of 
record that pertained to the Veteran's level of disability or 
when it began.  The Veteran's increased rating claims were 
subsequently readjudicated following this notice by way of a 
December 2009 SSOC.
 
The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issues has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained. 

As noted above, the Veteran's claims were previously before the 
Board in July 2007 and were remanded at that time to (1) obtain 
VA treatment records from November 2005 to the present; (2) 
obtain Social Security Administration (SSA) records; (3) obtain 
the Veteran's vocational rehabilitation file; and (4) afford the 
Veteran VA examinations in connection with the claims currently 
on appeal.  The RO attempted to obtain VA treatment records from 
November 2005 to the present. 

Correspondence dated June 2009 from the VA Medical Center (VAMC) 
Bay Pines, Florida indicated "the information listed below is 
furnished in response to your recent request."  Notably, 
however, the last records provided by the VAMC were dated 
September 2005.  Following notification of this information, the 
RO contacted the Veteran in September 2009 and requested that he 
identify any sources of ongoing treatment.  The Veteran did not 
reply to the RO's request.  The RO obtained SSA and vocational 
rehabilitation records; these records were associated with the 
claims file and reviewed.  The RO also attempted to schedule the 
Veteran for VA examinations in connection with the current claims 
in March 2005 and November 2009, but he failed to report for the 
examinations.  

He submitted a statement in July 2005 in which he asked for the 
March 2005 VA examinations to be rescheduled due to illness.  The 
examinations were rescheduled for November 2009, but the Veteran 
failed to report for the examination, provided no explanation for 
missing the examination, and made no attempt to reschedule the 
examination for a later date. See 38 C.F.R. § 3.655.  Thus, the 
Board finds that there has been substantial compliance with the 
July 2007 remand order.  D'Aries, 22 Vet. App. at 105; Dyment, 13 
Vet. App. at 146-47.  Accordingly, the Board finds that VA has 
complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

Service connection for vascular insufficiency, left leg, 
diagnosed as varicose veins, is denied.

An evaluation in excess of 10 percent for chronic cystic acne is 
denied.

An evaluation of 20 percent for a right shoulder disability, but 
not higher, is granted for the entire period of time covered by 
the appeal, subject to the law and regulations governing payment 
of monetary benefits. 


REMAND

In July 2007, the Board remanded the Veteran's 38 U.S.C.A § 1151 
claim for additional evidentiary development, to include 
obtaining any and all records pertaining to a claim that the 
Veteran filed under the Federal Tort Claims Act (FTCA) for 
residuals of VA treatment of his fractured right clavicle.  

Unfortunately, it is unclear from the evidence of record the 
extent to which the RO was successful, if at all, in obtaining 
information pertaining to the disposition of the FTCA claim and 
the records underlying this disposition.  Accordingly, the RO 
should attempt to obtain these records through the appropriate 
channels, to include contacting the Bay Pines, Florida Regional 
Counsel Office and VA's Professional Staff Group I.  All efforts 
to obtain these records should be fully documented and a negative 
response should be included in the claims file if no such records 
exist.

Additionally, the RO should attempt to obtain the consent form 
completed by the Veteran prior to the July 2003 right shoulder 
surgery which was performed at a VA medical facility.  The RO 
should also obtain any other outstanding VA treatment records 
pertaining to the Veteran.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).   

In light of the Board's decision to remand the Veteran's 38 
U.S.C.A. § 1151 claim,  
the Board also finds that the Veteran's claim for TDIU is 
inextricably intertwined with this claim.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
consent form completed by the Veteran prior 
to the July 2003 right shoulder surgery which 
was performed at a VA medical facility.  The 
RO should also associate any outstanding VA 
treatment records with the claims file.  A 
negative response should be included in the 
claims file if the consent form(s) do not 
exist.
   
2.  The RO should attempt to obtain any and 
all records pertaining to the Veteran's 
Federal Tort Claims Act (including its 
disposition and records underlying the 
disposition) through the appropriate 
channels, to include contacting the Bay 
Pines, Florida Regional Counsel Office and 
VA's Professional Staff Group I.  A negative 
response should be included in the claims 
file if no such records exist.

3.  Thereafter, the RO should ensure that the 
development above has been completed in 
accordance with the remand instructions and 
then readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


